Title: From George Washington to Elias Dayton, 15 January 1783
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters Jany 15 1783
                            
                        
                        I have the pleasure to congratulate you on your late promotion to the Rank of Brigadier General which took
                            place in Congress the 7th Inst.
                        Your Commission arrived here yesterday and I shall keep it till I can have the pleasure to deliver it to you in
                            Person which I must request may be as soon as possible and that you come prepared to remain with your Brigade the
                            remainder of the Winter.
                        If Captain Schaack is not yet gone to New York I might desire you to take measures to oblige him to go in. I
                            am Sir Your most obedt Servt
                        
                            Go: Washington
                        
                    